154 P.3d 174 (2007)
211 Or. App. 392
STATE of Oregon, Plaintiff-Respondent,
v.
Andrea Marie CRUM, Defendant-Appellant.
040496, 044414, A126858 (Control), A126859.
Court of Appeals of Oregon.
Submitted on Record and Briefs January 31, 2007.
Decided March 14, 2007.
Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, Legal Services Division, and David C. Degner, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Doug M. Petrina, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
In case A126858, affirmed. In case A126859, sentences vacated; remanded for resentencing; otherwise affirmed. State v. Bray, 197 Or.App. 12, 104 P.3d 631 (2005), rev. allowed, 136 P.3d 742, 340 Or. 672 (2006).